

116 S4462 ES: Flood Level Observation, Operations, and Decision Support Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 4462IN THE SENATE OF THE UNITED STATESAN ACTTo establish a national integrated flood information system within the National Oceanic and Atmospheric Administration, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Flood Level Observation, Operations, and Decision Support Act or the FLOODS Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. National Integrated Flood Information System.Sec. 4. Observations and modeling for total water prediction.Sec. 5. Service coordination hydrologists at River Forecast Centers of the National Weather Service.Sec. 6. Improving National Oceanic and Atmospheric Administration communication of future flood risks and hazardous flash flood events.Sec. 7. Freshwater monitoring along the coast.Sec. 8. Tornado warning improvement.Sec. 9. Hurricane forecast improvement program.Sec. 10. Weather and water research and development planning.Sec. 11. Forecast communication coordinators.Sec. 12. Estimates of precipitation frequency in the United States.Sec. 13. Interagency Coordinating Committee on Water Management.Sec. 14. National Weather Service hydrologic research fellowship program.Sec. 15. Identification and support of consistent, Federal set of forward-looking, long-term meteorological information.Sec. 16. Gap analysis on availability of snow-related data to assess and predict flood and flood impacts.Sec. 17. Availability to the public of flood-related data.2.DefinitionsIn this Act: (1)StateThe term State means each State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Virgin Islands of the United States, and any other territory or possession of the United States.(2)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere.3.National Integrated Flood Information System(a)In generalThe Under Secretary shall establish a system, to be known as the National Integrated Flood Information System, to better inform and provide for more timely decision making to reduce flood-related effects and costs.(b)System functionsThe Under Secretary, through the National Integrated Flood Information System, shall—(1)provide an effective flood early warning system that—(A)collects and integrates information on the key indicators of floods and flood impacts, including streamflow, reservoir release and diversion, precipitation, soil moisture, snow water equivalent, land cover, and evaporative demand;(B)makes usable, reliable, and timely forecasts of floods; (C)assesses the severity of flood conditions and effects; (D)issues flood watches and warnings when necessary;(E)provides information described in subparagraph (A), forecasts described in subparagraph (B), and assessments described in subparagraph (C) at the national, regional, and local levels, as appropriate; and(F)communicates flood forecasts, flood conditions, and flood impacts to public and private entities engaged in flood planning, preparedness, and response, including— (i)decision makers at the Federal, State, local, and Tribal levels of government; (ii)the private sector; and(iii)the public;(2)provide timely data, information, and products that reflect differences in flood conditions among localities, regions, watersheds, and States; (3)coordinate and integrate, through interagency agreements as practicable, Federal research and monitoring in support of the flood early warning information system provided under paragraph (1); (4)use existing forecasting and assessment programs and partnerships;(5)make improvements in seasonal precipitation and temperature, subseasonal precipitation and temperature, and flood water prediction; and(6)continue ongoing research and monitoring activities relating to floods, including research activities relating to—(A)the prediction, length, severity, and impacts of floods and improvement of the accuracy, timing, and specificity of flash flood warnings; (B)the role of extreme weather events and climate variability in floods; and(C)how water travels over and through surfaces.(c)PartnershipsThe Under Secretary, through the National Integrated Flood Information System, may—(1)engage with the private sector to improve flood monitoring, forecasts, land and topography data, and communication, if the Under Secretary determines that such engagement is appropriate, cost effective, and beneficial to the public and decision makers described in subsection (b)(1)(F)(i);(2)facilitate the development of 1 or more academic cooperative partnerships to assist in carrying out the functions of the National Integrated Flood Information System described in subsection (b); (3)use and support monitoring by citizen scientists, including by developing best practices to facilitate maximum data integration, as the Under Secretary considers appropriate; and (4)engage with, and leverage the resources of, entities within the National Oceanic and Atmospheric Administration in existence as of the date of the enactment of this Act, such as the National Integrated Drought Information System, the Regional Climate Center, and the National Mesonet Program, to improve coordination of water monitoring, forecasting, and management.(d)ConsultationIn developing and maintaining the National Integrated Flood Information System, the Under Secretary shall consult with relevant Federal, State, local, and Tribal government agencies, research institutions, and the private sector.(e)Cooperation from other Federal agenciesEach Federal agency shall cooperate as appropriate with the Under Secretary in carrying out this section.4.Observations and modeling for total water prediction(a)Partnerships(1)In generalThe Under Secretary shall establish partnerships with 1 or more institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) to evaluate observations that would improve total water prediction.(2)Priority observationsIn establishing partnerships under paragraph (1), the Under Secretary shall prioritize partnerships to evaluate observations from unmanned aerial systems.(b)Maintained observationsIf the Under Secretary determines that incorporating additional observations improves total water prediction, the Under Secretary shall, to the extent practicable, continue incorporating those observations.(c)Modeling ImprovementsThe Under Secretary shall advance geographic coverage, resolution, skill, and efficiency of coastal oceanographic modeling, including efforts that improve the coupling of and interoperability between hydrological models and coastal ocean models.(d)Geospatial dataThe Under Secretary shall advance the development of models to vertically transform geospatial data into a common system for use as the Federal standard for surveys and mapping. 5.Service coordination hydrologists at River Forecast Centers of the National Weather Service(a)Designation of service coordination hydrologists(1)In generalThe Director of the National Weather Service (in this section referred to as the Director) shall designate at least 1 service coordination hydrologist at each River Forecast Center of the National Weather Service. (2)Performance by other employeesPerformance of the responsibilities outlined in this section is not limited to the service coordination hydrologist position.(b)Primary Role of Service Coordination HydrologistsThe primary role of the service coordination hydrologist shall be to carry out the responsibilities required by this section. (c)Responsibilities(1)In generalSubject to paragraph (2), consistent with the analysis described in section 409 of the Weather Research and Forecasting Innovation Act of 2017 (Public Law 115–25; 131 Stat. 112), and in order to increase impact-based decision support services, each service coordination hydrologist designated under subsection (a) shall, with respect to hydrology— (A)be responsible for providing service to the geographic area of responsibility covered by the River Forecast Center at which the service coordination hydrologist is employed to help ensure that users of products and services of the National Weather Service can respond effectively to improve outcomes from flood events; (B)liaise with users of products and services of the National Weather Service, such as the public, academia, media outlets, users in the hydropower, transportation, recreation, and agricultural communities, and forestry, land, fisheries, and water management interests, to evaluate the adequacy and usefulness of the products and services of the National Weather Service; (C)collaborate with such River Forecast Centers and Weather Forecast Offices and Federal, State, local, and Tribal government agencies as the Director considers appropriate in developing, proposing, and implementing plans to develop, modify, or tailor products and services of the National Weather Service to improve the usefulness of such products and services; (D)engage in interagency partnerships with Federal, State, local, and Tribal government agencies to explore the use of forecast-informed reservoir operations to reduce flood risk; (E)ensure the maintenance and accuracy of flooding call lists, appropriate office flooding policy or procedures, and other flooding information or dissemination methodologies or strategies; and(F)work closely with Federal, State, local, and Tribal emergency and floodplain management agencies, and other agencies relating to disaster management, to ensure a planned, coordinated, and effective preparedness and response effort.(2)Other staffThe Director may assign a responsibility set forth in paragraph (1) to such other staff as the Director considers appropriate to carry out such responsibility.(d)Additional responsibilities(1)In generalSubject to paragraph (2), a service coordination hydrologist designated under subsection (a) may, with respect to hydrology—(A)work with a State agency to develop plans for promoting more effective use of products and services of the National Weather Service throughout the State;(B)identify priority community preparedness objectives;(C)develop plans to meet the objectives identified under subparagraph (B); and(D)conduct flooding event preparedness planning and citizen education efforts with and through various State, local, and Tribal government agencies and other disaster management-related organizations.(2)Other staffThe Director may assign a responsibility set forth in paragraph (1) to such other staff as the Director considers appropriate to carry out such responsibility.(e)Placement with State and local emergency and floodplain managers(1)In generalIn carrying out this section, the Director may place a service coordination hydrologist designated under subsection (a) with a State or local emergency or floodplain manager, if the Director determines that such placement is necessary or convenient to carry out this section. (2)TreatmentIf the Director determines that the placement of a service coordination hydrologist with a State or local emergency or floodplain manager under paragraph (1) is near a River Forecast Center of the National Weather Service, such placement shall be treated as designation of the service coordination hydrologist at such River Forecast Center for purposes of subsection (a). 6.Improving National Oceanic and Atmospheric Administration communication of future flood risks and hazardous flash flood events(a)Assessment of flash flood watches and warnings(1)In generalNot later than 2 years after the date of the enactment of this Act, the Under Secretary shall—(A)conduct an assessment of—(i)the flash flood watches and warnings of the National Weather Service; and(ii)the information delivery to support preparation and responses to floods; and(B)submit to Congress a report on the findings of the Under Secretary with respect to the assessment required by subparagraph (A).(2)ElementsThe assessment required by paragraph (1)(A) shall include the following:(A)An evaluation of whether the watches, warnings, and information described in paragraph (1)(A)—(i)communicate risk to the general public;(ii)inform action to prevent loss of life and property;(iii)inform action to support flood preparation and response; and(iv)deliver information in a manner designed to lead to appropriate action.(B)Subject to subsection (b)(2), such recommendations as the Under Secretary may have for—(i)legislative and administrative action to improve the watches and warnings described in paragraph (1)(A)(i); and(ii)such research as the Under Secretary considers necessary to address the focus areas described in paragraph (3).(3)Focus areasThe assessment required by paragraph (1)(A) shall focus on the following areas:(A)Ways to communicate the risks posed by hazardous flash flood events to the public that are most likely to result in informed decision making regarding the mitigation of those risks. (B)Ways to provide actionable geographic information to the recipient of a watch or warning for a flash flood, including partnering with emergency response agencies, as appropriate.(C)Evaluation of information delivery to support the preparation for and response to floods. (4)ConsultationIn conducting the assessment required by paragraph (1)(A), the Under Secretary shall consult with— (A)such line offices of the National Oceanic and Atmospheric Administration as the Under Secretary considers relevant, including— (i)the National Ocean Service; (ii)the National Weather Service; and (iii)the Office of Oceanic and Atmospheric Research;(B)individuals in the academic sector, including individuals in the field of social and behavioral sciences; (C)other weather services; (D)media outlets and other entities that distribute the watches and warnings described in paragraph (1)(A)(i); (E)floodplain managers and emergency planners and responders, including State, local, and Tribal emergency management agencies; (F)other government users of the watches and warnings described in paragraph (1)(A)(i), including the Federal Highway Administration; and (G)such other Federal agencies as the Under Secretary determines rely on watches and warnings regarding flash floods for operational decisions.(5)National Academy of SciencesThe Under Secretary shall engage with the National Academy of Sciences, as the Under Secretary considers necessary and practicable, including by contracting with the National Research Council to review the scientific and technical soundness of the assessment required by paragraph (1)(A), including the recommendations under paragraph (2)(B).(6)MethodologiesIn conducting the assessment required by paragraph (1)(A), the Under Secretary shall use such methodologies as the Under Secretary considers are generally accepted by the weather enterprise, including social and behavioral sciences. (b)Improvements to flash flood watches and warnings(1)In generalBased on the assessment required by subsection (a)(1)(A), the Under Secretary shall make such improvements to the watches and warnings described in that subsection as the Under Secretary considers necessary—(A)to improve the communication of the risks posed by hazardous flash flood events; and(B)to provide actionable geographic information to the recipient of a watch or warning for a flash flood.(2)Requirements regarding recommendationsIn conducting the assessment required by subsection (a)(1)(A), the Under Secretary shall ensure that any recommendation under subsection (a)(2)(B) that the Under Secretary considers a major change—(A)is validated by social and behavioral science using a generalizable sample;(B)accounts for the needs of various demographics, vulnerable populations, and geographic regions;(C)responds to the needs of Federal, State, local, and Tribal government partners and media partners; and(D)accounts for necessary changes to federally operated watch and warning propagation and dissemination infrastructure and protocols.(c)DefinitionsIn this section: (1)Watch; warning(A)In generalExcept as provided in subparagraph (B), the terms watch and warning, with respect to a hazardous flash flood event, mean products issued by the National Oceanic and Atmospheric Administration, intended for use by the general public— (i)to alert the general public to the potential for or presence of the event; and (ii)to inform action to prevent loss of life and property.(B)ExclusionThe terms watch and warning do not include technical or specialized meteorological and hydrological forecasts, outlooks, or model guidance products.(2)Weather enterpriseThe term weather enterprise has the meaning given that term in section 2 of the Weather Research and Forecasting Innovation Act of 2017 (15 U.S.C. 8501). 7.Freshwater monitoring along the coast(a)Data availability assessmentThe Under Secretary shall assess the availability of short- and long-term data on large-scale freshwater flooding into oceans, bays, and estuaries, including data on—(1)flow rate, including discharge;(2)conductivity;(3)oxygen concentration;(4)nutrient load;(5)water temperature; and(6)sediment load.(b)Data needs assessmentThe Under Secretary shall assess the need for additional data to assess and predict the effect of the flooding and freshwater discharge described in subsection (a).(c)Inventory of data needsBased on the assessments required by subsections (a) and (b), the Under Secretary shall create an inventory of data needs with respect to the flooding and freshwater discharge described in subsections (a) and (b).(d)PlanningIn planning for the collection of additional data necessary for ecosystem-based modeling of the effect of the flooding and freshwater discharge described in subsections (a) and (b), the Under Secretary shall use the inventory created under subsection (c).8.Tornado warning improvementSection 103 of the Weather Research and Forecasting Innovation Act of 2017 (15 U.S.C. 8513) is amended—(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (2)by inserting after subsection (b) the following: (c)Innovative observationsThe Under Secretary shall ensure that the program periodically examines the value of incorporating innovative observations, such as acoustic or infrasonic measurements, observations from phased array radars, and observations from mesonets, with respect to the improvement of tornado forecasts, predictions, and warnings..9.Hurricane forecast improvement programSection 104(b) of the Weather Research and Forecasting Innovation Act of 2017 (15 U.S.C. 8514(b)) is amended—(1)in paragraph (2), by striking ; and and inserting a semicolon; (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: (4)evaluating and incorporating, as appropriate, innovative observations, including acoustic or infrasonic measurements..10.Weather and water research and development planningSection 105(2) of the Weather Research and Forecasting Innovation Act of 2017 (15 U.S.C. 8515(2)) is amended by inserting and flood-event after operational weather. 11.Forecast communication coordinatorsSection 1762(f)(1) of the Food Security Act of 1985 (15 U.S.C. 8521(f)(1)) is amended, in the second sentence, by striking may and inserting shall. 12.Estimates of precipitation frequency in the United States(a)DefinitionsIn this section:(1)Freely Associated StatesThe term Freely Associated States means the Republic of Palau, the Republic of the Marshall Islands, and the Federated States of Micronesia, which have each entered into a Compact of Free Association with the United States.(2)United StatesThe term United States means the 50 States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and the Freely Associated States. (b)In generalThe Administrator of the National Oceanic and Atmospheric Administration shall establish a program, to be known as the NOAA Precipitation Frequency Atlas of the United States, to compile, estimate, analyze, and communicate the frequency of precipitation in the United States.(c)FunctionsThe NOAA Precipitation Frequency Atlas of the United States— (1)shall better inform the public and provide information on— (A)temporal and spatial distribution of heavy precipitation; (B)analyses of seasonality in precipitation; and (C)trends in annual maximum series data; and (2)may serve as the official source of the Federal Government on estimates of precipitation frequency and associated information with respect to the United States. (d)Requirements(1)CoverageThe NOAA Precipitation Frequency Atlas of the United States shall include such estimates of the frequency of precipitation in the United States as the Administrator determines appropriate.(2)FrequencySuch estimates— (A)shall be conducted not less frequently than once every 10 years; and (B)may be conducted more frequently if determined appropriate by the Administrator. (3)PublicationSuch estimates and methodologies used to conduct such estimates shall be—(A)subject to an appropriate, scientific process, as determined by the Administrator; and(B)published on a publicly accessible website of the National Oceanic and Atmospheric Administration.(e)PartnershipsThe Administrator may partner with other Federal agencies, members of the private sector, academic cooperative partnerships, or nongovernment associations to assist in carrying out the functions described in subsection (c). (f)ConsultationIn carrying out this section, the Administrator may consult with relevant Federal, State, local, Tribal, and Territorial government agencies, research institutions, and the private sector, as the Administrator determines necessary.(g)CoordinationIn carrying out this section, the Administrator may coordinate with other Federal agencies.(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, from amounts otherwise authorized to be appropriated to the Administrator to carry out this Act, $3,500,000 for each of fiscal years 2021 through 2030. 13.Interagency Coordinating Committee on Water Management(a)EstablishmentThere is established a committee, to be known as the Interagency Coordinating Committee on Water Management (in this section referred to as the Committee).(b)MembershipThe Committee shall be composed of the following members:(1)The Under Secretary.(2)The Assistant Secretary for Water and Science of the Department of the Interior.(3)The head of each of the following:(A)The Federal Emergency Management Agency.(B)The Army Corps of Engineers.(C)The National Science Foundation.(D)The Office of Science and Technology Policy.(E)The Council on Environmental Quality.(F)The Department of Energy.(G)The Department of Agriculture.(H)Any other Federal agency, as the co-chairs consider appropriate.(c)Co-ChairsThe Committee shall be co-chaired by the Secretary of the Interior and the Administrator of the Environmental Protection Agency.(d)MeetingsThe Committee shall meet not less frequently than once each year at the call of the co-chairs.(e)General purpose and dutiesThe Committee shall ensure that agencies across the Federal Government that engage in water-related matters, including water storage and supplies, water quality and restoration activities, water infrastructure, transportation on United States rivers and inland waterways, and water forecasting, work together where such agencies have joint or overlapping responsibilities to—(1)improve interagency coordination by Federal agencies on water resource management and water-related infrastructure issues;(2)coordinate existing water-related Federal task forces, working groups, and other formal cross-agency initiatives, as appropriate;(3)designate and consolidate repositories responsible for archiving and managing water-related matters;(4)improve interagency coordination of data management, access, modeling, and visualization with respect to water-related matters; (5)conduct integrated planning for Federal investments in water-related infrastructure; and(6)support workforce development and efforts to recruit, train, and retain professionals to operate and maintain essential water facilities in the United States.(f)Cross-Agency priority research needsNot later than 1 year after the date of the enactment of this Act, the Committee shall develop and submit to Congress a list of research needs that includes needs for cross-agency research and coordination. 14.National Weather Service hydrologic research fellowship program(a)DefinitionsIn this section: (1)Decision support servicesThe term decision support services means information, including data and refined products, that supports water resources-related decision-making processes.(2)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).(b)Hydrologic research fellowship program(1)EstablishmentThe Under Secretary, acting through the Director of the National Weather Service (in this section referred to as the “Director”) shall establish a hydrologic research fellowship program (in this section referred to as the program) for qualified individuals. (2)Qualified individualFor purposes of this section, a qualified individual is an individual who is—(A)a citizen of the United States; and(B)enrolled in a research-based graduate program, at an institution of higher education, in a field that advances the research priorities developed by the Under Secretary under paragraph (7), such as— (i)hydrology; (ii)earth sciences; (iii)atmospheric sciences; (iv)computer sciences; (v)engineering; (vi)environmental sciences; (vii)geosciences; (viii)urban planning; or(ix)related social sciences. (3)Award guidelinesFellowships under the program shall be awarded pursuant to guidelines established by the Under Secretary. (4)Selection preferenceIn selecting qualified individuals for participation in the program, the Under Secretary, acting through the Director, shall give preference to applicants from historically Black colleges and universities and minority-serving institutions.(5)PlacementThe program shall support the placement of qualified individuals in positions within the executive branch of the Federal Government where such individuals can address and advance the research priorities developed by the Under Secretary under paragraph (7).(6)Fellowship termA fellowship under the program shall be for a period of up to 2 years. (7)Fellowship research prioritiesThe Under Secretary, acting through the Director, and in consultation with representatives from the United States Geological Survey, the Federal Emergency Management Agency, and the Army Corps of Engineers, as appropriate, shall develop and publish priorities for the conduct of research by fellows, which may include the following:(A)Advance the collaborative development of a flexible community-based water resources modeling system.(B)Apply artificial intelligence and machine learning capabilities to advance existing hydrologic modeling capabilities.(C)Support the evolution and integration of hydrologic modeling within an Earth Systems Modeling Framework. (D)Improve visualizations of hydrologic model outputs.(E)Advance the state of coupled freshwater and salt water modeling and forecasting capabilities.(F)Advance understanding and process representation of water quality parameters.(G)Advance the assimilation of in-situ and remotely sensed observations and data.(H)Support the integration of social science to advance decision support services. (I)Develop methods to study groundwater sustainability and estimate the efficiency of recharge management. (c)Direct hiring(1)AuthorityDuring fiscal year 2021 and any fiscal year thereafter, the head of any Federal agency may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of that title, to a position with the Federal agency a recipient of a fellowship under the program who—(A)earned a degree from a program described in subsection (b)(2)(B); (B)successfully fulfilled the requirements of the fellowship within the executive branch of the Federal Government; and(C)meets qualification standards established by the Office of Personnel Management. (2)Exercise of authorityThe direct hire authority provided by this subsection shall be exercised with respect to an individual described in paragraph (1) not later than 2 years after the date on which the individual completed the fellowship under the program.15.Identification and support of consistent, Federal set of forward-looking, long-term meteorological information(a)DefinitionsIn this section:(1)Extreme weatherThe term extreme weather includes observed or anticipated severe and unseasonable atmospheric conditions, including drought, heavy precipitation, hurricanes, tornadoes and other windstorms (including derechos), extreme heat, extreme cold, flooding, sustained temperatures or precipitation that deviate substantially from historical averages, and any other weather event that the Under Secretary determines qualifies as extreme weather.(2)Long-termThe term long-term shall have such meaning as the Director of the National Institute of Standards and Technology, in consultation with the Under Secretary, considers appropriate for purposes of this section. (3)Other environmental trendsThe term other environmental trends means wildfires, coastal flooding, inland flooding, land subsidence, rising sea levels, and any other challenges relating to changes in environmental systems over time that the Under Secretary determines qualify as environmental challenges other than extreme weather. (b)Identification and support of consistent, Federal set of forward-looking, long-term meteorological informationThe Under Secretary shall identify, and support research that enables, a consistent, Federal set of forward-looking, long-term meteorological information that models future extreme weather events, other environmental trends, projections, and up-to-date observations, including mesoscale information as determined appropriate by the Under Secretary. 16.Gap analysis on availability of snow-related data to assess and predict flood and flood impacts(a)In generalThe Under Secretary, in consultation with the Department of Agriculture, the Department of the Interior, and the Army Corps of Engineers, shall conduct an analysis of gaps in the availability of snow-related data to assess and predict floods and flood impacts, including data on the following: (1)Snow water equivalent.(2)Snow depth. (3)Snowpack temperature.(4)Snow precipitation. (5)Snow melt. (6)Rain-snow line. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on— (1)the findings of the gap analysis required by subsection (a); and (2)opportunities for additional collaboration among Federal agencies to collect snow-related data to better assess and predict floods and flood impacts. 17.Availability to the public of flood-related data(a)In generalThe Under Secretary shall make flood-related data available to the public on the website of the National Oceanic and Atmospheric Administration. (b)CostThe Under Secretary may make the data under subsection (a) freely accessible or available at a cost that does not exceed the cost of preparing the data. Passed the Senate November 16, 2020.Secretary